Citation Nr: 9905735	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-30 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for disability manifested 
by headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
headaches.  She filed a timely notice of disagreement, 
initiating this appeal.  She was also afforded a personal 
hearing in January 1997.  

When the veteran's claim was first presented to the Board in 
July 1998, it was remanded for additional development.  It 
has now been returned to the Board.  


FINDING OF FACT

The record does not include competent medical evidence of a 
nexus between a current disability manifested headaches and a 
disease or injury in service.  


CONCLUSION OF LAW

Service connection for a disability manifested by headaches 
is not warranted.  38 C.F.R. §§ 1110, 1112, 1113, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a disability 
manifested by headaches.  According to the service medical 
records, she had no history of frequent or severe headaches 
at the time of her service entrance medical examination.  
However, a migraine-type headache was reported in October 
1968.  She was given medication and returned to duty.  She 
returned in December 1968 with symptoms of headaches, 
dizziness, and chest pain.  Medication was again prescribed.  
In July 1969, she reported right side tension headaches.  
Tension headaches were diagnosed and she was given 
medication.  She again sought treatment of headaches later 
that same month.  She noted a long history of frontal 
headaches and reported nausea and dizziness.  She was given 
medications and returned to duty.  By the time of her 
September 1969 service separation examination, no headaches 
or other neurological impairments were noted, and she 
indicated no history of frequent or severe headaches.  

In April 1995, the veteran filed a claim for service 
connection for headaches.  She also submitted private medical 
records of recent treatment for a variety of disabilities, 
including neurological impairment of the upper extremities 
and back pain, but no disability associated with headaches 
was indicated or diagnosed.  In a December 1995 rating 
decision, the RO denied the claim for service connection for 
headaches.  She filed a January 1996 notice of disagreement.  

The veteran was afforded a personal hearing at the RO in 
January 1997.  She testified that she began having headaches 
during service and they recurred thereafter.  She stated she 
eventually had to go to the hospital for injections to 
alleviate the pain associated with her headaches.  

The veteran's claim was initially presented to the Board in 
July 1998, at which time it was remanded for additional 
development, as the appellant referred to evidence that had 
the potential to establish a well-grounded claim.  In August 
1998, the RO sent her a letter requesting the names, 
addresses, and other pertinent information regarding any 
medical care providers who may have treated her.  At present 
she has not responded.  

Also, the veteran was given a VA neurological examination in 
September 1998.  She gave a long history of headaches dating 
back to her military service.  Both tension- and migraine-
type headaches were reported.  The examiner reviewed the 
claims folder and determined the veteran's history was 
consistent with tension-type headaches, but could not state 
whether these were related to service.  However, he did note 
that it is "unlikely" they would continue for this long a 
time period.  Regarding the reported migraines, he stated the 
veteran's history was "suggestive" of migraine-type 
headaches, and noted that these are "strongly-related 
genetically".  Thus, it was possible the veteran has 
"migraine headaches that are genetic in nature".  

The RO reviewed this evidence and continued the prior denial.  
The case was then returned to the Board.  

Analysis

The veteran seeks service connection for a disability 
manifested by headaches.  The law provides that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Certain statutorily enumerated disorders, 
such as organic diseases of the nervous system, may be 
presumed to have been incurred in service if they manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 
1998) ; 38 C.F.R. §§ 3.307, 3.309 (1998).  
The veteran did complain of headaches on several occasions in 
service.  A migraine-type headache was reported in October 
1968 and again in December 1968.  In July 1969, she twice 
reported tension headaches.  However, by the time of her 
September 1969 service separation examination, no headaches 
or other neurological impairments were noted, and she 
indicated no history of frequent or severe headaches.  

While the veteran has claimed to have had private treatment 
since her separation from service, she did not answer an RO 
request for the names, addresses, and other pertinent 
information of those who have treated her for this 
disability.  Although the VA has a statutory duty to assist 
the veteran in the development of her claim, this duty is not 
a "one-way street". 38 U.S.C.A. § 5107(a) (West 1991); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Without the 
veteran's cooperation, the VA is unable to verify the 
treatment she received between her 1969 separation from 
service and the 1995 filing of her claim for service 
connection, a time gap of over 25 years.  

The VA afforded the veteran an examination in September 1998.  
The medical examiner reviewed the claims folder in 
conjunction with the examination.  Based on his assessment, 
as well as the other evidence of record, service connection 
for a disability manifested by headaches is not warranted.  
The medical examiner clearly stated that while he could not 
determine for certain if the veteran's tension headaches were 
related to service, it was "unlikely" they would continue 
for this long a time period.  Regarding the reported migraine 
headaches, the examiner determined  her history was 
"suggestive" of this disorder, and it was "possible" that 
she has migraine headaches of genetic origin.  However, he 
did not indicate either onset or aggravation of this 
disability in service.  

This is just the sort of "pure speculation or remote 
possibility" which is forbidden by the applicable 
regulations to serve as a basis for entitlement to service 
connection.  38 C.F.R. § 3.102 (1998); see Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Utendahl v. Derwinski, 1 Vet. 
App. 530, 531 (1991). The reference to a "genetic" basis 
for the headaches is not a statement of nexus to service. A 
"suggestive" history of migraine headaches is noted, but no 
indication is given that this disability was incurred in or 
aggravated by service.  The evidence at present is simply 
insufficient to demonstrate a current disability manifested 
by headaches which was incurred in or aggravated by service.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  As the 
record currently stands, no nexus has been established 
between any headaches experienced during the veteran's 
service period and the present disability.  

The veteran herself has argued that her current headaches are 
essentially the same as those experienced in service, and 
therefore they are related, but she is not shown to be a 
qualified medical expert; thus, her testimony on matters of 
medical causation and etiology is not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, service connection for a disability manifested 
by headaches is not warranted.  The veteran has not 
demonstrated that she has a current disability incurred in or 
aggravated by service.  The medical evidence of record is 
purely speculative and legally insufficient to justify a 
grant of the benefit sought.  

ORDER

Service connection for a disability manifested by headaches 
is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

